Dismissed; Opinion Filed April 1, 2019.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00077-CR

                     JACOURTLAND DAMON WEBSTER, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-81752-2017

                             MEMORANDUM OPINION
                           Before Justices Myers, Osborne, and Nowell
                                    Opinion by Justice Nowell
       Before the Court is the March 27, 2019 motion to voluntarily dismiss the appeal filed by

appellant. The motion is signed by appellant and his appellate counsel. TEX. R. APP. P. 42.2.

       We grant the motion and dismiss the appeal.




                                                 /Erin A. Nowell/
                                                 ERIN A. NOWELL
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47.2(b)
190077F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 JACOURTLAND DAMON WEBSTER,                           On Appeal from the 401st Judicial District
 Appellant                                            Court, Collin County, Texas
                                                      Trial Court Cause No. 401-81752-2017.
 No. 05-19-00077-CR          V.                       Opinion delivered by Justice Nowell.
                                                      Justices Myers and Osborne participating.
 THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 1st day of April, 2019.




                                                –2–